Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2022, has been entered.


Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 16931629 filed on August 09, 2022. Claims 1-23 were pending in the Application. Claims 1-12 and 19-20 are amended. Claim 24 has been added. Claims 13-14 and 21-23 have been canceled without prejudice.  Claims 1, 19-20, and 24 are independent claims, the remaining claims depend, directly or indirectly, on claim 1. Thus, claims 1-12, 15-20, and 24 are currently pending.

Response to Arguments


















In the context of 35 U.S.C. §101, Applicant respectfully disagrees and submits that the pending claims are patent eligible. Applicant is of the opinion that the claims are statutory as they “recite a solution for authenticating an address of virtual assets … provide an additional solution of authenticating the address by a blockchain technology”, “combination of the additional operates in a non-conventional and non-generic way”, “additional elements reflecting an improvement to a particular technological environment”, and “additional elements represent significantly more (i.e., provide an inventive concept) because they are a practical application”.
Initially, the Examiner would like to point out the claims were grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” (see Final Rejection, sections 28-32, dated 05/29/2022). Further, the claims are directed to a “non-technical problem.” For example, PGPub US 20210027298 A1, [0002], recites “… authenticating an address of virtual assets.” As another example, PGPub US 20210027298 A1, [0020], recites “The authenticating the address by confirming that an amount of the virtual assets corresponding to the amount information has been withdrawn from the address may include determining that the address is authenticated when the amount of the virtual assets is withdrawn from the address before the timer expires.” Again, the claimed solution is directed to the abstract idea of “authenticating an address,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
With respect to the additional elements operating in a non-conventional and non-generic way and reflecting an improvement to a particular technological environment, the additional elements of “an address authentication server”, “virtual assets”, “a KYC server”, “a terminal”, “an apparatus”, “a processor”, “a memory”, “a server”, “blockchain”, and “a communication device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “authenticating an address.” The claims are not directed to improving computers or related technologies, but improving the method for authenticating an address of virtual assets.
For potential improvement in an abstract idea “authenticating an asset address,” it is important to keep in mind that an improvement in the abstract idea itself (e.g. an authenticating concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1)).
Finally, Examiner notes the basis of the rejection is not BASCOM, but Alice, by applying the 2019 PEG subject matter eligibility analysis and flowchart according to MPEP § 2106. And, based on this standard, the claims are non-statutory, and correctly rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. §103, Applicant submits that Pasha, Andrews, and Fathpour, even when each taken alone or in combination, do not teach or even suggest at least “instructing, by the processor and the communication device, that the user an amount of the virtual assets corresponding to an amount information from the address, by transmitting the amount information indicating the predetermined amount to a terminal of the use”, “authenticating, by the processor, the address by confirming, by the processor, that the predetermined amount of the virtual assets has been withdrawn from the address”, and “wherein the authenticating the address, by the processor, comprises confirming, by the processor, that a block containing a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is added to a blockchain” as in amended claim 1.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1 is not patentable. Amended claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sheng (US 20170109735 A1) now applying to the applicable amended sections for claim 1.  
In the context of 35 U.S.C. §103, Applicant submits that no combination of Pasha and Andrews teaches or even suggests “instructing that the user withdraws a predetermined amount of the virtual assets from the address, by transmitting amount information indicating the predetermined amount ... to a terminal of the user through the communication device after the KYC is successful by the KYC server" and "determining that the address is authenticated, by confirming that the predetermined amount of the virtual assets are withdrawn from the address” of amended claim 19.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 19 is not patentable. Amended claim 19 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sheng (US 20170109735 A1) now applying to the applicable amended sections for claim 19.  
In the context of 35 U.S.C. §103, Applicant submits that Uhr does not teach “transmitting the amount information and predetermined information to a terminal of the user … authenticating the address of virtual assets by confirming that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address”, and that Lam does not teach “transmitting predetermined information and then authenticating the address of virtual assets by detecting that the contents corresponding to the predetermined information have been included in the metadata field or the tag field of the transaction” in amended claim 6.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 6 is not patentable. Amended claim 6 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sheng (US 20170109735 A1) now applying to the applicable amended sections for claim 6. Therefore, the amended claims 1 and 19- 20 stand rejected under 35 U.S.C. § 103. Claims 2-12 and 15-18, which depend on claim 1, stand rejected under 35 U.S.C. § 103. The rejection under 35 U.S.C. § 103 for claims 1 and 19-20 is maintained.

Claim Interpretation - Optional Language
Claim 1, recites the limitation: “instructing, …, by transmitting the amount information to a terminal of the user after the KYC is successful by the KYC server;” Therefore, “… transmitting the amount information to a terminal of the user” does not necessarily occur in the case “the KYC is not successful by the KYC server.” Additionally, similar language is recited in claims 19-20 and 24. See MPEP § 2103 (I)(C) 

Claim Interpretation – Nonfunctional Descriptive Material
Regarding claim 6, Examiner notes that the following limitation: “predetermined information;” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. Additionally, similar language is recited in claim 24. See MPEP § 2111.05 (I).
Regarding claim 19, Examiner notes that the following limitation: “predetermined amount and predetermined information;” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. Additionally, similar language is recited in claim 20. See MPEP § 2111.05 (I).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.












Claims 1-12, 15-20, and 24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 and 15-18 are directed to “a method for authenticating an address of virtual assets;” claim 19 is directed to “an apparatus for authenticating an address of virtual assets;” claim 20 is directed to “a server for requesting an authentication of an address of virtual assets;” and claim 24 is directed to “a method for authenticating an address of virtual assets;” Therefore, claims 1-12, 15-20, and 24 are directed one of the four statutory categories of invention.
Claims 1-12, 15-20, and 24 are directed to the abstract idea of “authenticating an address” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “requesting, …, that a … performs a KYC of the user based on user information of the user, by transmitting a request including the user information …; instructing, …, that the user withdraws an amount … corresponding to amount information from the address, by transmitting the amount information … of the user after the KYC is successful …; and authenticating, …, the address, by confirming, …, that the amount … corresponding to the amount information has been withdrawn from the address, wherein the authenticating the address, …, comprises confirming, …, that a block containing a transaction corresponding to the withdrawal of the amount … from the address is added to a ...”; and Claim 24 recites “requesting, …, that a … performs a KYC of the user based on user information of the user, by transmitting a request including the user information …; instructing, …, that the user withdraws an amount … corresponding to an amount information from the address, by transmitting the amount information and predetermined information … of the user after the KYC is successful …; and authenticating, …, the address, by confirming, …, that the amount … corresponding to the amount information has been withdrawn from the address and detecting, …, that the contents have been included in the metadata field or the tag field of the transaction, wherein the authenticating the address, …, comprises confirming, …, that a block containing a transaction corresponding to the withdrawal of the amount … from the address is agreed to be legitimate.” Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “an address authentication server”, “virtual assets”, “a KYC server”, “a terminal”, “an apparatus”, “a processor”, “a memory”, “a server”, “blockchain”, and “a communication device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “authenticating an address.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authenticating an address” using computer technology (e.g., “a processor” and “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-12 and 15-18 do not remedy the deficiencies of the independent claim and are rejected accordingly. The dependent claims further refine the abstract idea, “authenticating an address” of the independent claim. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 2-12 and 15-18 further use a computer performing functions that correspond to automating and/or implementing the acts of “authenticating an address.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “authenticating an address.” 
Hence, claims 1-12, 15-20, and 24 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15-20, and 24 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 1 recites “instructing, by the processor and the communication device, …” Under the broadest reasonable interpretation (BRI), one of ordinary skill in the art could interpret this limitation as both, the processor and the communication device, instructing the user. However, the specification, [0027], recites “… the apparatus for authenticating an address of virtual assets includes: a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: requesting a Know Your Customer (KYC) server to perform a KYC of user through the communication device based on user information of the user; instructing a terminal of the user through the communication device to withdraw a specific amount …”, which recites the instructing being done by the processor through the communication device, and not being instructed by the communication device. Also, Specification, [0089], recites “The computer system 600 may also include a communication device 620 coupled to the network” and specification, [0091], recites “The communication device 620 may transmit or receive a wired signal or a wireless signal.” Therefore, specification, [0027], [0089], and [0091], lack support and do not adequately provide details on what the limitation “instructing, by the processor and the communication device,” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function “instructing, by the processor and the communication device,” to be performed as being claimed. 
MPEP § 2161.01 (I) recites, “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” As the specification does not sufficiently describe how the function of “instructing, by the processor and the communication device,” is performed, the written description requirement is not necessarily met. Additionally, claim 24 recites similar language. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 19 recites “instructing, … amount information indicating the predetermined amount and predetermined information …” The specification is silent as to how “amount information indicates the predetermined amount and predetermined information.” Therefore, specification lacks support and does not adequately provide details on what the limitation “amount information indicating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function “amount information indicating” to be performed as being claimed, and the written description requirement is not met.
MPEP § 2161.01 (I) recites, “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” As the specification does not sufficiently describe how the function of “amount information indicating” is performed, the written description requirement is not necessarily met. Additionally, claim 20 recites similar language in the “receiving” limitation. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Claim Rejections - 35 USC § 102













In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.














Claim 1 is rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Andrews, U. S. Patent Application Publication No. 20140136408 A1.
Claim 1 recites optional language. Claim 1 recites the limitation: “instructing …, by transmitting the amount information to a terminal of the user after the KYC is successful by the KYC server; and …” In other words, this is an optional step as it is predicated on a “successful KYC.” Hence, giving the claim its BRI, the acts or steps of “instructing, …; authenticating, …, wherein … a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is added to the blockchain” do not necessarily occur. Only the act or step of “requesting …” occurs. (See MPEP § 2103 (I) (C)).
And, as US 20140136408 A1, Andrews, FIG. 2, item 200, and [0031]-[0032], and TABLE 1 discloses “requesting, …, that a Know Your Customer (KYC) server performs a KYC of a user based on user information of the user …”, the prior art teaches “requesting, …, that a Know Your Customer (KYC) server performs a KYC of a user based on user information of the user …” of claim 1, and therefore, it is sufficient in terms of art. Claims 2-6 and 11-12 further describe the optional language of claim 1, and the BRI says that they do not occur.
Claims 19 -20 are rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Sheng, U. S. Patent Application Publication No. 20170109735 A1.















Claim 19 recites “a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: …” is intended use. Therefore, “requesting that a Know Your Customer …; instructing that the user …; confirming whether …; detecting whether …; and determining that the address …” are intended uses, and therefore will not differentiate the claim from the prior art (See MPEP § 2114 (IV)). And, as US 20170109735 A1, Sheng, FIG. 58, item 5803, 5826, and [0425], [0429], [0430], and [0441], discloses “a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: …” it is sufficient in terms of prior art, as specification, [0089], discloses “… Referring to FIG. 6, the computer system 600 may include at least one of a processor 610, a memory 630, an input interface device 650, an output interface device 660, and a storage device 640 communicating through a bus 670. The computer system 600 may also include a communication device 620 coupled to the network. The processor 610 may be a central processing unit (CPU) or a semiconductor device that executes instructions stored in the memory 630 or the storage device 640 …” and [0098] recites “Processors suitable for execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer.” 
Additionally, similar claim language is recited in claim 20 for “a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: …” is intended use. Therefore, “receiving amount information …; instructing that the user …; and receiving, from the authentication address server …” are intended uses, and therefore will not differentiate the claim from the prior art (See MPEP § 2114 (IV)). And, as US 20170109735 A1, Sheng, FIG. 58, item 5803, 5826, and [0425], [0429], [0430], and [0441], discloses “a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform: …” it is sufficient in terms of prior art, as for claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 19-20, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, and in further view of Sheng et al (U. S. Patent Application Publication No. 20170109735 A1, herein referred to as Sheng.
Regarding claim 1, Pasha discloses a method for authenticating an address of virtual assets owned by a user by an address authentication server comprising a processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and a communication device ([0026] and [0031]-[0032]), the method comprising: …
With respect to claim 19, Pasha discloses an apparatus for authenticating an address of virtual assets owned by a user, the apparatus comprising a processor, a memory, and a communication device, wherein the processor executes a program stored in the memory to perform (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]): …
With respect to claim 20, Pasha discloses … receiving amount information indicating a predetermined amount of the virtual assets and predetermined information from an address authentication server having confirmed that a Know Your Customer (KYC) of the user is successful by a KYC server based on user information of the user (FIG. 3, items 300, 312, and [0047]-[0048]); …
With respect to claim 24, Pasha discloses a method for authenticating an address of virtual assets owned by a user by an address authentication server comprising a processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and a communication device ([0026] and [0031]-[0032]), the method comprising: …
Pasha does not specifically disclose, however, Andrews discloses … requesting, by the processor (FIG. 5, item 2010, and [0071]-[0073]) and the communication device (FIG. 1, item 100, and [0026]-[0028]), that a Know Your Customer (KYC) server (FIG. 1, item 110, and [0032]) performs a KYC of the user based on user information of the user, by transmitting a request including the user information to the KYC server (FIG. 2, item 200, 230, and [0031]-[0033] and [0035], and TABLE 1); …
With respect to claim 19, Andrews discloses … requesting that a Know Your Customer (KYC) server (FIG. 1, item 110, and [0032]) performs a KYC of the user based on user information of the user, by transmitting a request to the KYC server through the communication device (FIG. 2, item 200, 230, and [0031]-[0033] and [0035], and TABLE 1); …
With respect to claim 20, Andrews discloses a server for requesting an authentication of an address of virtual assets owned by a user, the server comprising: a processor (FIG. 5, item 2010, and [0071]-[0073]), a memory (FIG. 5, item 2030, and [0071]-[0074]), and a communication device (FIG. 1, item 100, and [0026]-[0028]), wherein the processor executes a program stored in the memory (FIG. 5, item 2040, and [0073] and [0075]) to perform: …
With respect to claim 24, Andrews discloses … requesting, by the processor (FIG. 5, item 2010, and [0071]-[0073]) and the communication device (FIG. 1, item 100, and [0026]-[0028]), that a Know Your Customer (KYC) server (FIG. 1, item 110, and [0032]) performs a KYC of the user based on user information of the user, by transmitting a request including the user information to the KYC server (FIG. 2, item 200, 230, and [0031]-[0033] and [0035], and TABLE 1); …
Andrews discloses know your customer (KYC). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing technology to identify verification in account management relating to Know Your Customer (KYC) for online financial accounts. While KYC is primarily a statutory and regulatory framework for a policy and process implemented to conform to a customer identification program mandated under the Bank Secrecy Act and the USA PATRIOT Act, this technology is demonstrating that KYC can be applied outside the statutory and regulatory framework to prevent fraud and money laundering activities in online virtual asset services, as well.
Pasha and Andrews do not specifically disclose, however, Sheng discloses … instructing, by the processor (FIG. 58, item 5803, and [0425]) and the communication device (FIG. 58, item 5812, and [0426]), that the user withdraws an amount of the virtual assets corresponding to amount information from the address, by transmitting the amount information to a terminal of the user after the KYC is successful by the KYC server ([0181]); and
authenticating, by the processor (FIG. 58, item 5803, and [0425]), the address, by confirming, by the processor (FIG. 58, item 5812, and [0426]), that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address (FIG. 12, and [0186]-[0187]),
wherein the authenticating the address, by the processor (FIG. 58, item 5803, and [0425]), comprises confirming, by the processor, that a block containing a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is added to a blockchain (See Sheng, [0219], [0223]-[0224], and [0414]) …
With respect to claim 19, Sheng discloses … instructing that the user withdraws a predetermined amount of the virtual assets from the address (FIG. 27, and [0254]-[0259]), by transmitting amount information indicating the predetermined amount and predetermined information to a terminal of the user through the communication device after the KYC is successful by the KYC server (FIG. 28, and [0261]); 
confirming whether the predetermined amount of the virtual assets is withdrawn from the address ([0219]); 
detecting whether contents corresponding to the predetermined information are included in a metadata field or a tag field of a transaction corresponding to the withdrawal ([0414] [0418]); and
determining that the address is authenticated, by confirming that the predetermined 
amount of the virtual assets is withdrawn from the address and detecting that the contents are included in the metadata field or the tag field of the transaction (See Sheng, [0128], [0414], and [0418]) …
With respect to claim 20, Sheng discloses … instructing that the user withdraws the predetermined amount of the virtual assets from the address of the virtual assets of the user, by transferring an instruction to a terminal of the user (FIG. 27, and [0254]-[0259]); and
receiving, from the address authentication server, a success message for the authentication of the address generated by the address authentication server having confirmed that the predetermined amount of the virtual assets are withdrawn from the address of the virtual assets and having detected that contents corresponding to the predetermined information are included in a metadata field or a tag field of a transaction corresponding to the withdrawal and transmitting the success message to the terminal ([0128], [0414], and [0418]) …
With respect to claim 24, Sheng discloses … instructing, by the processor (FIG. 58, item 5803, and [0425]) and the communication device (FIG. 58, item 5812, and [0426]), that the user withdraws an amount of the virtual assets corresponding to an amount information from the address, by transmitting the amount information and predetermined information to a terminal of the user after the KYC is successful by the KYC server ([0181]); and 
authenticating, by the processor (FIG. 58, item 5803, and [0425]), the address, by confirming, by the processor (FIG. 58, item 5803, and [0425]), that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address and detecting, by the processor, that the contents have been included in the metadata field or the tag field of the transaction ([0128], [0414], and [0418]), 
wherein the authenticating the address, by the processor (FIG. 58, item 5803, and [0425]), comprises confirming, by the processor, that a block containing a transaction corresponding to the withdrawal of the amount of the virtual assets from the address is agreed to be legitimate ([0220]-[0221]).
Sheng discloses computationally efficient transfer processing and auditing. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method to allow a user to prove that he/she owns the sending address that is storing the digital assets to be sent and know the receiving address where the digital assets are to be transferred to ensure a secure and authenticated transaction using a blockchain.
Regarding claim 6, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha and Andrew do not specifically disclose, however, Sheng discloses the method of claim 1, wherein the instructing, by the processor (FIG. 58, item 5803, and [0425]) and the communication device (FIG. 58, item 5812, and [0426]), that the user withdraws the amount of the virtual assets corresponding to the amount information comprises transmitting, by the processor ([0218]-[0219]) and the communication device (FIG. 58, item 5812, and [0426]), the amount information of the virtual assets and predetermined information to the terminal ([0218]-[0219]), and
the authenticating the address, by the processor (FIG. 58, item 5803, and [0425]), comprises confirming, by the processor (FIG. 58, item 5803, and [0425]), whether the amount of the virtual assets corresponding to the amount information has been withdrawn from the address ([219]);
checking, by the processor (FIG. 58, item 5803, and [0425]), whether contents corresponding to the predetermined information are included in a metadata field or a tag field of a transaction corresponding to the withdrawal ([0128] and [0414]); and
determining, by the processor (FIG. 58, item 5803, and [0425]), that the address is authenticated in response to it being confirmed that the amount of the virtual assets corresponding to the amount information has been withdrawn from the address and it being confirmed that the contents corresponding to the predetermined information have been included in the metadata field or the tag field of the transaction corresponding to the withdrawal ([0418]).
Sheng discloses computationally efficient transfer processing and auditing. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a system and method to allow a user to prove that he/she owns the sending address that is storing the digital assets to be sent and know the receiving address where the digital assets are to be transferred to ensure a secure and authenticated transaction using a blockchain.
Regarding claim 7, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha further discloses the method of claim 1, wherein the requesting by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and the communication device (FIG. 1, item 102, and [0031]-[0032]) comprises requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and the communication device (FIG. 1, item 102, and [0031]-[0032]), that a KYC server of a country corresponding to nationality information of the user received from the terminal performs the KYC ([0018]).
Regarding claim 8, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha further discloses the method of claim 1, wherein the requesting by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and the communication device (FIG. 1, item 102, and [0031]-[0032]) comprises requesting, by the processor (FIG. 1, item 112, and [0033] and [0040]; FIG. 5, items 772, 773, and [0056]) and the communication device (FIG. 1, item 102, and [0031]-[0032]), that the KYC server of a country in which address authentication server is located performs the KYC ([0018]).

Claims 2-5, 9-10, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, in view of Sheng et al (U. S. Patent Application Publication No. 20170109735 A1, herein referred to as Sheng, and in further view of Uhr et al (U. S. Patent Application Publication No. 20210006410 A1), herein referred to as Uhr.
Regarding claim 2, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating  ([0024]-[0025]) the address, by the processor (FIG. 1, item 200, and [0049]), comprises confirming, by the processor (FIG. 1, item 200, and [0049]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address being different from the address (FIG. 2, items S110, S112, and [0059]-[0060]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet-based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 3, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating ([0024]-[0025]) the address, by the processor (FIG. 1, item 200, and [0049]), comprises confirming, by the processor (FIG. 1, item 200, and [0049]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address which is owned or possessed by the user and is different from the address (FIG. 2, and [0066]-[0067]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet-based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 4, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating ([0024]-[0025]) the address, by the processor (FIG. 1, item 200, and [0049]), comprises confirming, by the processor ([0024]-[0025]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to the address (FIG. 2, and [0071]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet-based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 5, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the authenticating ([0024]-[0025]) the address, by the processor (FIG. 1, item 200, and [0049]), comprises confirming, by the processor (FIG. 1, item 200, and [0049]), that the amount of the virtual assets corresponding to the amount information has been transferred from the address to an address which is indicated by the processor (FIG. 1, and [0046]-[0048]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing money or value transfer services with a digital wallet the capability in determining which customers are to be trusted, which transactions are benign, and which transactions are being used for nefarious purposes, such as fraud, money laundering, etc. This internet-based money or value transfer service with a digital wallet provides the features to reduce the risk of any transaction, especially those transactions being used for nefarious purposes.
Regarding claim 9, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the requesting by the processor (FIG. 1, item 200, and [0049]) and the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]) comprises generating, by the processor (FIG. 1, item 200, and [0049]), a user key based on the user information, and requesting, by the processor (FIG. 1, item 200, and [0049]) and the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]) by using the user key, that the KYC server performs the KYC (FIG. 2, and [0019]-[0020]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.
Regarding claim 10, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the requesting by the processor (FIG. 1, item 200, and [0049]) and the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]) comprises encrypting, by the processor (FIG. 1, item 200, and [0049]), the user information and delivering, by the processor ([0024]-[0025]) and the communication device (FIG. 1, items 100-1 … 100-N, and [0046]-[0048]), the encrypted user information to the KYC server ([0015]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.
Regarding claim 18, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Uhr discloses the method of claim 1, wherein the address is a virtual assets address created by an exchange of the virtual assets ([0005]).
	Uhr discloses providing virtual asset service based on decentralized identifier. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include providing virtual asset service based on decentralized identifier, as in Uhr; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references facilitating faster, cheaper, safer, more convenient, secure and efficient operations to increase the flow of inward value transfer, such as remittances, into a recipient nation. Existing channels for inbound value transfer in the form of remittances may be informal and privately owned, which may be susceptible to attacks or fraud, may charge unfair rates or present unreliable service, and may also be used to launder money and support illicit operations, all of these deficiencies are overcome by the system, technical architecture of the system, and method for value transfer motivated by the combination of references.

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, in view of Sheng et al (U. S. Patent Application Publication No. 20170109735 A1, herein referred to as Sheng, and in further view of Fathpour (International Publication Number WO 2018197491 A1), herein referred to as Fathpour.
Regarding claim 11, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Fathpour discloses the method of claim 1, wherein after the instructing by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30) and the communication device (Fig. 2, items 200, 300, and Page 8, lines 15-20), that the user withdraws the amount of the virtual assets corresponding to the  amount information, the method further comprising: operating, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), a timer and monitoring that an amount of the virtual assets corresponding to the amount information is withdrawn from the address (Page 30, lines 19-22).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. By the central server imposing a timer and monitoring the transfer of a virtual asset, the settlement is prevented from being aborted and preventing the settlement from never being finalized, specifically including price settlement, by forcing the buyer to perform the second transaction before the seller redeems the blockchain-based virtual asset before the second transaction.
Regarding claim 12, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, Sheng, and Fathpour disclose the limitations of claim 11. Pasha, Andrews, and Sheng do not specifically disclose, however, Fathpour discloses the method of claim 11, wherein the authenticating the address, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), comprises determining, by the processor (Fig. 1, items 100, 102, and Page 6, lines 28-30), that the address is authenticated by confirming that the amount of the virtual assets are withdrawn from the address before the timer expires (Page 36, lines 9-13).
Fathpour teaches settling a blockchain transaction. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include settling a blockchain transaction, as in Fathpour; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method for settling a transaction concerning a virtual asset, and being registered by forming part of a blockchain-based ledger arranged to keep track of transactions concerning the asset in question from senders to specified asset addresses. By the central server imposing a timer and monitoring the transfer of a virtual asset, the settlement is prevented from being aborted and preventing the settlement from never being finalized, specifically including price settlement, by forcing the buyer to perform the second transaction before the seller redeems the blockchain-based virtual asset before the second transaction.

Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Pasha et al (U. S. Patent Application Publication No. 20110320355 A1), herein referred to as Pasha, in view of Andrews et al (U. S. Patent Application Publication No. 20140136408 A1), herein referred to as Andrews, in view of Sheng et al (U. S. Patent Application Publication No. 20170109735 A1, herein referred to as Sheng, and in further view of Shubrook (International Publication Number WO 2020201024 A1), herein referred to as Shubrook.
Regarding claim 15, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Shubrook discloses the method of claim 1, further comprising matching and managing, by the processor (Fig. 9, item 902, and Page 20, lines 9-13), the address and a user key generated based on the user information (Page 2, lines 14-21 and Page 6, lines 6-8).
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.
Regarding claim 16, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Shubrook discloses the method of claim 1, wherein the address is a virtual assets address created offline by the user (Page 13, lines 5-6).
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.
Regarding claim 17, Pasha, Andrews, and Sheng disclose the limitations of claim 1. Pasha, Andrews, and Sheng do not specifically disclose, however, Shubrook discloses the method of claim 1, wherein the address is a virtual assets address created (Page 17, lines 13-17), by the processor (Fig. 9, item 902, and Page 20, lines 9-13). 
Shubrook teaches blockchain identities. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include blockchain identities, as in Shubrook; to include computationally efficient transfer processing and auditing, as in Sheng; and to include know your customer (KYC), as in Andrews, to improve and/or enhance the technology for value transfer with identity database, as in Pasha, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references providing a method and a system for generating a blockchain address by receiving a request for a new blockchain address for a user. This method and system also provides the ability to conduct virtual asset transactions using a blockchain address with embedded KYC information through a KYC Hash, which is a cryptographic hash of the owner’s KYC information merged together with the owner’s public key hash. This creates a unique hash code that requires the public key and the correct KYC information to recreate and provide for enabling the parties to a transaction to verify that they are transferring an asset to the correct intended recipient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Hoersten et al (U. S. Patent Application Publication No. 20190305943 A1) – Digital Asset Transfer System for Secure Digital Asset Transactions



Hoersten recites facilitating the secure transfer of digital assets that include making a first key and index scheme accessible for seamlessly and continuously executing digital asset transactions. The first key is capable of generating second keys and is made accessible to a sender of digital assets. The index scheme is customizable to meet the needs of the parties of the transaction and is capable of being used to generate a key derivation index. The first key and index scheme are secure, and for each digital asset transaction, the second key may be derived from the index scheme and first key, and the new key may be used to generate a new address.  Hoersten not used as cited references better teach the claimed subject matter.















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.R.C./Examiner, Art Unit 3692                                                                                                                                                                                                        
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692